DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Irene (Qing) Lin, Reg. No. 76455 on 09/08/2021.
Claims amended as follow:
Claims 1, 3, 6 are the same as filed on 7/23/2021.
Claims 2 and 4 are cancelled as filed on 7/23/2021.
5. (Currently Amended) A printer comprising a printer controller and a print engine, the printer controller including a CPU that is programmed to: 

a) calibrate the print engine according to a printer type specific procedure, wherein for each colorant separately a one-dimensional relationship between a printer tone value and a colorant control value is established;
b) profile the print engine to establish a profile combination that defines a relationship between color values in an image color space and the printer tone values;
c) derive from the profile combination a one-dimensional relationship between a single color component in the image color value and a corresponding component in the printer tone value;
d) determine if an image color value is to be converted either with the profile combination or with the one-dimensional relation, and
e) convert the image color value as determined in step d) and subsequently with the calibration relations established in step a) to obtain the colorant control values,
wherein the single color component is a black component, and 
wherein CPU is further programmed to 
 	determine a lightness corresponding to an input black channel value; 
 	determine an equivalent G7 channel value for this lightness in dependence on the no-coverage lightness and the 100%-coverage lightness on the input side; 
 	determine an output lightness for the G7 channel value in dependence on the no- coverage lightness and the 100%-coverage lightness on the output side; and 
 	determine a black printer tone value from the output lightness, in order to derive said one-dimensional relationship
Allowable Subject Matter
	Claims 1, 3, 5-6 are allowed. 
	Renumbered as claims 1-4 for pending claims 1, 3, 5-6.
	The present invention is directed to a method for converting CMYK colors of a digital image into printer specific colorant control values, comprising steps of calibrating a specific printer and profiling a printer type. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method for calibrating and converting colors of a digital image into printer specific colorant control values, the method comprising the steps of: 
a) calibrating a specific printer of a printer type according to a printer type specific procedure, wherein for each colorant separately a one-dimensional relationship between a printer tone value and a colorant control value is established; 
b) profiling the printer type to establish a profile combination that defines a relationship between color values in an image color space and the printer tone values;
c) deriving from the profile combination a one-dimensional relationship between a single color component in the image color value and a corresponding component in the printer tone value; 
d) determining if an image color value is to be converted either with the profile combination or with the one-dimensional relation, and 
e) converting the image color value as determined in step d) and subsequently with the calibration relations established in step a) to obtain the colorant control values,
wherein the single color component is a black component, and 
wherein the one-dimensional relationship is derived by the steps of: 
c1) determining a lightness corresponding to an input black channel value; 
 	c2) determining an equivalent G7 channel value for this lightness in dependence on the no-coverage lightness and the 100%-coverage lightness on the input side; 
 	c3) determining an output lightness for the G7 channel value in dependence on the no-coverage lightness and the 100%-coverage lightness on the output side; and 
 	c4) determining a black printer tone value from the output lightness.

The closest prior art, Luttmer (US 2014/0368844 A1) in view of Haikin et al. (US 7,995,237 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Luttmer (US 2014/0368844 A1) discloses a method for making a color transform for an output device, the color transform representing a relation between a first and a second color space, each color space comprising color points for defining a color, each color point comprising a number of color channel values, the color channel values of the color points in the second color space controlling one or more colorants in the output device. The present invention further relates to a computer program product comprising instructions for executing the invented method.
	Haikin et al. (US 7,995,237 B2) discloses the field of color transformation, and specifically relates to a color management system that preserves black content when transforming from a source device color space to a destination device color space, while accommodating user-selection of a gamut-mapping model for the transformation.

 	c1) determining a lightness corresponding to an input black channel value; 
 	c2) determining an equivalent G7 channel value for this lightness in dependence on the no-coverage lightness and the 100%-coverage lightness on the input side; 
 	c3) determining an output lightness for the G7 channel value in dependence on the no-coverage lightness and the 100%-coverage lightness on the output side; and 
 	c4) determining a black printer tone value from the output lightness”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

 	Independent claim 5 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 5 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 3, 6, the instant claims are dependent on allowable claim 1 and thus allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QUANG N VO/           Primary Examiner, Art Unit 2672